DETAILED ACTION
This communication is responsive to the Request for Continued Examination and the accompanying amended claim set filed May 31, 2021.  Claims 1-18 are currently pending.
The rejections of claims 5 and 17 under 35 USC 112 set forth in the Office Action dated January 29, 2021 are WITHDRAWN due to Applicant’s responsive amendments.
The rejections of claims 1-18 under 35 USC 103 set forth in the January 29 Office Action are WITHDRAWN due to Applicant’s inclusion of subject matter not taught by the relied-upon prior art references.  Specifically, Applicant amended independent claim 1 to recite that the activity regulator comprises a fatty acid ester and a fatty diaciddiester.
This action is non-final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 4, the phrase “the one or more fatty acid ester or fatty acid diaciddiester” in lines 1-2 lacks sufficient antecedent basis.  Further, claim 4 could be interpreted to mean that either a fatty acid ester or a fatty diaciddiester is present as the activity regulator, which contradicts claim 1.

Regarding claim 5, it is unclear whether Applicant intends the listed fatty acids to be the “activity regulator” and the fatty diaciddiesters to be something else.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Morini et al. (US 6,395,670) in view of Chen et al. (US 2014/0046009).
Regarding claims 1-5, 10, and 16, Morini teaches a catalyst for the polymerization of propylene comprising a catalyst component, AlEt3, and dicyclopentyldimethoxy silane (corresponding to the recited structure control agent).  (Abstract; Ex. 3; Polymerization Ex. 15.)  The catalyst component comprises MgCl2, a Ti-based moiety, and two internal electron donors – 9,9-bis(methoxymethyl)fluorene and diisobutylphthalate.  (col. 10, line 65 – col. 11, line 22; Table 1.)  In Ex. 3, the Ti is present in the amount of 4.2 wt.% of the 6 mg of catalyst component used to form the catalyst, and the dicyclopentyldimethoxy silane is present in the amount of 0.27 mmol.  Thus, the molar ratio of external electron donor to Ti ions is 54:1, which is within the claimed range.
Morini does not explicitly state that the external electron donor “automatically adjusts” the catalyst activity, but because external donors are known to affect the active sites of the catalyst – thereby affecting polymer properties such as isotacticity – by disclosing an external electron donor, Morini implicitly discloses that the external donor affects catalyst activity.
The difference between Ex. 15 of Morini and the present claims is that Ex.15 of Morini uses dicyclopentyldimethoxy silane as the external electron donor, rather than a mixed external donor system comprising a hydrocarbylalkoxysilane as a structure control agent and an activity regulator comprising a fatty acid ester and a fatty diaciddiester.  
Chen teaches a Ziegler-Natta catalyst system for the polymerization of propylene in which the external electron donor is a mixed system comprising a selectivity control agent (SCA) and an activity limiting agent (ALA).  (Abstract; para. [0049].)  Chen teaches that the SCA may be dicyclopentyldimethoxysilane (see para. [0052]), and the ALA may contain two aliphatic acid esters – isopropyl myristate and di-n-butyl-sebacate (see para. [00060]).  It would have been obvious to one of ordinary skill in the art to have substituted the mixed external electron donor system in place of the single external electron donor (or simply added the ALA to the already-used siloxane SCA) to take advantage of the benefits of a mixed donor system, namely the greater control over isotacticity of the resulting polypropylene by using the SCA, along with reduced risk of polymer agglomeration and reactor fouling by using the ALA.  (See
Regarding claim 6, Morini teaches that, in Example 3, Ti is present in the amount of 3.7 wt.% and the diether and diester are both present in the amount of 7.6 wt.%.  (Table 1.)  Each of these values are within the claimed ranges.
The difference between Example 3 of Morini and claim 6 is that Morini is silent as to the amount of Mg present.  However, Morini more generally teaches that the internal donors are present in an amount such that the molar ratio of internal donors to Mg is preferably 0.05 to 0.5.  Applying this preferred ratio to Example 3, wherein the amount of internal donors is 0.057 mol, the amount of Mg present ranges from 2.77 – 27.7 wt.%, which encompasses the claimed range.  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  (In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Morini.

Regarding claims 7, 8, and 17, although Ex. 3 of Morini (discussed above in paragraph 11) uses diisobutyl phthalate as the aromatic diaciddialkyl ester, Morini also teaches that di-n-butyl phthalate is a preferred internal donor.  (col. 6, lines 9-16.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted di-n-butyl phthalate in place of diisobutyl phthalate of Ex. 3 of Morini with the predictable result of forming a polymerization catalyst because Morini identifies di-n-butyl phthalate as a useful internal donor.  (See MPEP 2143(I)(B).)
Regarding claims 8 and 17 specifically, Morini teaches that the molar ratio of ester to diether is 0.9 (see Table 1, teaching that the ratio of diether to ester is 1.1), which is within the claimed range.

Regarding claims 11-15 and 18, Morini teaches a process for the polymerization of propylene in which propylene monomer is contacted with the catalyst described above to produce polypropylene.  (See Ex. 3, Polymerization Ex. 15.)  Morini also teaches that the resulting polymer has an isotacticity of 98.7 (see Polymerization Ex. 15, Table 2), and that the polymerization process may be carried out in the gas phase in one or more fluidized bed reactors (see.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Morini et al. (US 6,395,670) in view of Chen et al. (US 2014/0046009) as applied to claim 1 above, and further in view of Sheard et al. (WO 2015/065990).
Regarding claim 9, Morini in view of Chen teaches all of the limitations of claim 1.  (See paragraph 11 above, which is incorporated by reference herein.)
The difference between Morini, as modified by Chen, and claim 9 is that neither Morini nor Chen teach a molar ratio of SCA to activity regulator.  
Sheard teaches a Ziegler-Natta catalyst system for the polymerization of a propylene/ethylene polymer in which the external electron donor is a mixed system comprising a selectivity control agent (SCA) and an activity limiting agent (ALA).  (para. [0093].)  Sheard teaches that the SCA may be dicyclopentyldimethoxysilane (see para. [0095]), and the ALA may be an aliphatic acid ester (see para. [0100]).  Sheard further teaches that a preferable molar ratio of SCA to ALA is 0.67-1.5:1 (see para. [0105].)  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Sheard.  Further, it would have been obvious to one of ordinary skill to have used the molar ratio taught by Sheard in the catalyst system of Morini, as modified by Chen, with the predictable result of successfully controlling the isotacticity of the resulting polymer, as well as reducing reactor fouling, because Sheard teaches a similar catalyst system with similar components performing the same functions as those components in the catalyst system of Morini, as modified by Chen.  (See MPEP 2143(I)(A), (C).)

Response to Arguments
To the extent Applicant’s arguments were not addressed in paragraph 3 above, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763